676 S.E.2d 51 (2009)
STATE of North Carolina
v.
Antonie PERRY.
No. 86P09.
Supreme Court of North Carolina.
March 19, 2009.
Duncan B. McCormick, Lillington, for Perry.
David N. Kirkman, Assistant Attorney General, Sam Currin, District Attorney, for State of NC.


*52 ORDER

Upon consideration of the petition filed on the 24th day of February 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."